Cooper, J.,
delivered the opinion of the court.
If the appellee was aggrieved by the action of the board of supervisors in increasing the assessment of his property he should have appealed to the circuit court, as he was permitted to do by *75§ 504 of the Code of 1880. The board had jurisdiction of the matter on which its action was taken, and any error committed in its exercise was correctible by appeal; the appellee, having failed to avail himself of the remedy provided by the statute, cannot invoke the aid of the chancery court. Johnson v. Bond, MS. opinion, Book L, 278.
Section 507 of the code authorizes the boards of supervisors in the various counties to increase or reduce the assessment of the property of individuals in the states of case therein enumerated, but this does not include the power of reducing or increasing the assessment of all the property in the county or of all the lands in the county on the application of taxpayers generally; action, when taken, must be confined to the increase or reduction in reference to individual assessments as distinguished from those of the county at large.
The order made by the board at its November term reducing the valuation of all lands in the county twenty per cent, was without authority of law and void.
The complainant has shown no grounds for relief, and his bill should have been dismissed.

The decree is reversed and cause remanded.